DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 6, 2021.
Claims 1-7, 9-15 and 18-21 are pending.
Claims 1-7, 9-15 and 18-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).
Applicant particularly argues the prior art fail to disclose “in the case that one downlink receiving beam is selected, selecting a latest random access resource from random access resources corresponding to the downlink receiving beam to start to send a random access signal”.
Examiner respectfully disagrees. Prior art reference Deng discloses Random access resource set determination based on downlink measurement beams (Deng Paragraph [0278-0280]). Deng discloses a criterion for selecting a downlink beam and selecting a RA resource set which may have certain parameters that may, in a way, optimize the PRACH transmission success rate or may benefit the random process procedure. As stated in Paragraph [0281] of 
Deng may not go into specific detail in the selection of a downlink beam and corresponding uplink random access resource to send a random access signal. However, newly cited prior art reference You et al. (US 2020/0022126) goes into more specific detail. See Paragraph [0021 and 0145-0147] In which a downlink beam is identified and selected, a random access channel (RACH) resource pool may be associated with or correspond to one DL beam ID or index is identified, and a first (“latest”) random access channel resource is selected and the terminal device transmits a random access preamble sequence in the at least one uplink beam to the network device by using the first random access channel resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of You. You provides a solution which enables avoiding unnecessary uplink transmission, thus achieving energy saving and cell interference reduction effects. The method enables reducing overhead of physical downlink control channel (PDCCH) (You Abstract; Paragraph [0002-0024 and 0130]).
	Thus the references do teach “in the case that one downlink receiving beam is selected, selecting a latest random access resource from random access resources corresponding to the downlink receiving beam to start to send a random access signal”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21, Claim 21 recites “The non-transitory computer-readable storage medium according to Claim 20…”. Claim 20 is directed to a user terminal according to Claim 9. Claim 9 is an independent claim directed to “A user terminal, comprising: a processor, a memory and a random access method program stored in the memory and executable on the processor, wherein the random access method program is executed by the processor to…”  There is no mention of a non-transitory computer-readable storage medium in Claim 20 or independent Claim 9. It is not clear what the non-transitory computer-readable storage medium corresponds.
Examiner notes it appears that Claim 21 should depend upon independent Claim 18. For purposes of examination Examiner interprets Claim 21 to depend upon independent Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2019/0104549, hereinafter Deng, in view of You et al. U.S. Patent Application Publication 2020/0022126, hereinafter You.

Regarding Claim 1, Deng discloses a random access method (Abstract; Figure 1B and 23), comprising: 
selecting a downlink receiving beam for random access according to a downlink receiving beam selecting rule (Paragraph [0272] An mWTRU may select a RA resource set and an associated mWTRU uplink transmit beam based on an SCmB downlink control beam. For example, an mWTRU may receive an mmW synchronization signal, a broadcast channel (e.g., mmW PSS/SSS/PBCH/SIB) in one specific SCmB downlink transmit beam. This downlink transmit beam may be one of a set of control channel beams provided by the SCmB in the cell 
determining an uplink random access resource according to the downlink receiving beam, and sending a random access signal on the uplink random access resource (Paragraph [0272-0279] An RA resource set and associated UL transmit beam selection are disclosed herein. An mWTRU may select a RA resource set and an associated mWTRU uplink transmit beam based on an SCmB downlink control beam. An mWTRU may determine a RA resource set based on an SCmB downlink measurement beam which it may measure in a pre-PRACH-measurement configured by the network, for example, in SIB or through dedicated signaling. The determination of which measured SCmB downlink measurement beam to be used to select a corresponding RA resource set and an associated mWTRU uplink transmit beam may be based on a set of pre-defined criteria; Paragraph [0293-0294 and 0298] An mWTRU may identify the uplink transmit beam associated with the selected RA set using a mapping described herein. The uplink transmit beam may be represented by a set of weights that may be applied to the mWTRU antenna array phase shifters. Random access preamble transmissions are disclosed herein. An mWTRU may transmit the initial PRACH using the selected RA resource parameters; The mWTRU may apply the generated beamforming weights, form an mWTRU uplink transmit beam associated with the selected RA resource set, and transmit the selected PRACH sequence over the determined frequency resource in the determined transmission time allocation, for example one or more SFNs, sub-frames, TTIs, or symbols),
wherein the determining the uplink random access resource according to the downlink receiving beam and sending the random access signal on the uplink random access resource comprises: in the case that one downlink receiving beam is selected, selecting a latest random 
Deng may not go into specific detail in the selection of a downlink beam and corresponding uplink random access resource to send a random access signal. However, You more specifically teaches wherein the determining the uplink random access resource according to the downlink receiving beam and sending the random access signal on the uplink random access resource comprises: in the case that one downlink receiving beam is selected, selecting a latest random access resource from random access resources corresponding to the downlink receiving beam to start to send a random access signal (Paragraph [0021 and 0145-0147] In which a downlink beam is identified and selected , a random access channel (RACH) resource pool may be associated with or correspond to one DL beam ID or index is identified, and a first (“latest”) random access channel resource is selected and the terminal device transmits a random access preamble sequence in the at least one uplink beam to the network device by using the first random access channel resource).


Regarding Claim 2, Deng in view of You disclose the method according to Claim 1. Deng in view of You further disclose wherein the downlink receiving beam selecting rule is configured by a network side or defined by a protocol (Deng Paragraph [0272-0288] Criteria for selecting downlink beam; The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. The parameters included in the measurement configuration may include: a measurement object, for example, an SCmB downlink measurement beam identity, which may be an sequence number explicitly signaled or an index into a pre-defined configuration; a measurement occasion, for example, SFN, sub-frame, TTI number, symbol number, etc.; a measurement duration or gap, for example, a number of symbols, TTIs, sub-frames, frames, etc.; a measurement frequency allocation, for example, the entire system bandwidth, part of the system bandwidth, the number of system carriers, etc.; a measurement type, for example a quality metric such as energy, SNR, SINR, RSRP, RSRQ, CQI, etc.; a measurement threshold, for example, a quantitative indicator of the configured quality metric that may trigger a pre-defined event such as downlink measurement beam ranking; a measurement transmit power, for example, to use to estimate the path loss associated with the SCmB downlink measurement beam; and other parameters specific to the type of measurement. 

Regarding Claim 3, Deng in view of You disclose the method according to Claim 1. Deng in view of You further disclose wherein the downlink receiving beam selecting rule comprises any one or a combination of: a type of a measurement result to compare a signal quality; selecting a beam with a best signal quality in the configured downlink receiving beam(s), according to the result reported through a measurement report; selecting a beam with a best signal quality in the configured downlink receiving beam(s), according to the measurement result(s) measured by a user terminal (Deng Paragraph [0272-0288] Various Criteria for selecting downlink beam including considering measured beams, types of measurements and measure results that are or will be reported; The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. The parameters included in the measurement configuration may include: a measurement object, for example, an SCmB downlink measurement beam identity, which may be an sequence number explicitly signaled or an index into a pre-defined configuration; a measurement occasion, for example, SFN, sub-frame, TTI number, symbol number, etc.; a measurement duration or gap, for example, a number of symbols, TTIs, sub-frames, frames, etc.; a measurement frequency allocation, for example, the entire system bandwidth, part of the system bandwidth, the number of system carriers, etc.; a measurement type, for example a quality metric such as energy, SNR, SINR, RSRP, RSRQ, CQI, etc.; a measurement threshold, for example, a quantitative indicator of the configured quality metric that may trigger a pre-defined event such as downlink measurement beam ranking; a measurement transmit power, for example, to use to estimate the path loss associated with the 

Regarding Claim 9, Deng discloses a user terminal, comprising: a processor, a memory and a random access method program stored in the memory and executable on the processor, 
wherein the random access method program is executed by the processor (Abstract; Figure 1B and 23; Paragraph [0365]) to:
select a downlink receiving beam for random access according to a downlink receiving beam selecting rule (Paragraph [0272] An mWTRU may select a RA resource set and an associated mWTRU uplink transmit beam based on an SCmB downlink control beam. For example, an mWTRU may receive an mmW synchronization signal, a broadcast channel (e.g., mmW PSS/SSS/PBCH/SIB) in one specific SCmB downlink transmit beam. This downlink transmit beam may be one of a set of control channel beams provided by the SCmB in the cell that is selected by an mWTRU as a result of the preceding mmW cell search procedure according to certain criteria); 
determine an uplink random access resource according to the downlink receiving beam, and send a random access signal on the uplink random access resource (Paragraph [0272-0279] An RA resource set and associated UL transmit beam selection are disclosed herein. An mWTRU may select a RA resource set and an associated mWTRU uplink transmit beam based on an SCmB downlink control beam. An mWTRU may determine a RA resource set based on an SCmB downlink measurement beam which it may measure in a pre-PRACH-measurement configured by the network, for example, in SIB or through dedicated signaling. The 
wherein the random access method program is executed by the processor to: in the case that one downlink receiving beam is selected, select a latest random access resource from random access resources corresponding to the downlink receiving beam to start to send a random access signal (Deng Paragraph [0278-0280] Deng discloses a criterion for selecting a downlink beam and selecting a RA resource set which  may have certain parameters that may, in a way, optimize the PRACH transmission success rate or may benefit the random process procedure. Paragraph [0281] For example, the RA resource set or sets may have the next, nearest or earliest available PRACH transmission time allocation in the upcoming SFN, sub-frame, TTI, symbol, etc. The mWTRU may select this downlink measurement beam or beams and in turn select an associated RA resource set or sets in order to start as early as possible the random access procedure. That is a “latest” random access resource from random access resources 
Deng may not go into specific detail in the selection of a downlink beam and corresponding uplink random access resource to send a random access signal. However, You more specifically teaches in the case that one downlink receiving beam is selected, select a latest random access resource from random access resources corresponding to the downlink receiving beam to start to send a random access signal (Paragraph [0021 and 0145-0147] In which a downlink beam is identified and selected , a random access channel (RACH) resource pool may be associated with or correspond to one DL beam ID or index is identified, and a first (“latest”) random access channel resource is selected and the terminal device transmits a random access preamble sequence in the at least one uplink beam to the network device by using the first random access channel resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of You. You provides a solution which enables avoiding unnecessary uplink transmission, thus achieving energy saving and cell interference reduction effects. The method enables reducing overhead of physical downlink control channel (PDCCH) (You Abstract; Paragraph [0002-0024 and 0130]).

Regarding Claim 10, Deng in view of You disclose the user terminal according to Claim 9. Deng in view of You further disclose wherein the downlink receiving beam selecting rule is configured by a network side or defined by a protocol (Deng Paragraph [0272-0288] Criteria for selecting downlink beam; The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. The parameters included in the measurement configuration may 

Regarding Claim 11, Deng in view of You disclose the user terminal according to Claim 9. Deng in view of You further disclose wherein the downlink receiving beam selecting rule comprises any one or a combination of: a type of a measurement result to compare a signal quality; selecting a beam with a best signal quality in a configured downlink receiving beam, according to a result reported through a measurement; selecting a beam with a best signal quality in a configured downlink receiving beam, according to a measurement result measured by a user terminal (Deng Paragraph [0272-0288] Various Criteria for selecting downlink beam including considering measured beams, types of measurements and measure results that are or will be reported; The SCmB may provide, and the mWTRU may receive, one or more measurement 


Regarding Claim 18, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the non-transitory computer readable medium of Claim 18 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 1B and Paragraph [0365] of Deng for corresponding structure.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of You as applied to claim 3 and 11 above, and further in view of Kim et al. U.S. Patent Application Publication 2020/0296765, hereinafter Kim.

Regarding Claim 4 and 12, Deng in view of You disclose the method and user terminal according to Claim 3 and 11. Deng in view of You discloses various types of signals, criteria, rules and measurements including synchronization signals, and CSI reference signals, the various measurements including Reference signal received power (RSRP), reference signal receive quality (RSRP) and various other channel quality metrics performed using different signals (Deng Paragraph [0126, 0208, 0273 and 0276-0277] The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. Each configuration may correspond to an SCmB downlink measurement beam and associated measurement parameters of a measurement object, which may completely define the mmW beam reference signal, mmW reference resource for beam measurement, mmW measurement reference signal, mmW channel state measurement reference signal, mmW demodulation reference signal, mmW sounding reference signal, reference signal, CSI-RS, CRS, DM-RS, DRS, measurement reference signal, reference resource for measurement, CSI-IM, etc. The parameters included in the measurement configuration may include: a measurement object, for example, an SCmB downlink measurement beam identity, which may be an sequence number explicitly signaled or an index into a pre-defined configuration; a measurement occasion, for example, SFN, sub-frame, TTI number, symbol number, etc.; a measurement duration or gap, for example, a number of symbols, TTIs, sub-frames, frames, etc.; a measurement frequency allocation, for example, the entire system bandwidth, part of the system bandwidth, the number of system carriers, etc.; a measurement 
Deng in view of You fail to explicitly disclose wherein the type of the measurement result to compare the signal quality comprises any one or a combination of: reference symbol received power of all measurement results; reference signal received qualities of all measurement results; reference symbol received power of synchronous signal block; reference signal received quality of synchronous signal block; reference symbol received power of channel state information reference signal block; and reference signal received quality of channel state information reference signal block.
However, Kim more specifically teaches wherein the type of the measurement result to compare the signal quality comprises any one or a combination of: reference symbol received power of all measurement results; reference signal received qualities of all measurement results; reference symbol received power of synchronous signal block; reference signal received quality of synchronous signal block; reference symbol received power of channel state information reference signal block; and reference signal received quality of channel state information reference signal block (Paragraph [0144, 0169, 0180-0194 and 0267] synchronization signals and reference signals in which RSRP measurements in which. A UE may select preferred best N beam indices (e.g., SS block indices). Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB. The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index).


Regarding Claim 5 and 13, Deng in view of You and Kim disclose the method and user terminal according to Claim 4 and 12. Deng in view of You and Kim further disclose wherein the selecting the downlink receiving beam for random access according to the downlink receiving beam selecting rule comprises any one or a combination of:
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference symbol received power of the synchronous signal block, the downlink receiving beam comprising a downlink receiving beam with best reference symbol received power of the synchronous signal block in the result reported through the measurement report (Deng Paragraph [0217 and 0242-0246] An mWTRU may select or determine an RA resource set based on an SCmB DL measurement or DL transmit beam. An RA resource set may be associated with an SCmB UL receive beam. An mWTRU may perform an RA procedure using the selected or determined RA resource set; The WTRU receives measurements reported by a small cell millimeter wave (mmW) evolved node B (eNB) as well as its own measurement that will be reported to the ScMB 
Paragraph [0126, 0208, 0273 and 0276-0277] The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. Each configuration may correspond to an SCmB downlink measurement beam and associated measurement parameters of a measurement object, which may completely define the mmW beam reference signal, mmW reference resource for beam measurement, mmW measurement reference signal, mmW channel state measurement reference signal, mmW demodulation reference signal, mmW sounding reference signal, reference signal, CSI-RS, CRS, DM-RS, DRS, measurement reference signal, reference resource for measurement, CSI-IM, etc. The parameters included in the measurement configuration may include: a measurement object, for example, an SCmB downlink measurement beam identity, which may be an sequence number explicitly signaled or an index into a pre-defined configuration; a measurement occasion, for example, SFN, sub-frame, TTI number, symbol number, etc.; a measurement duration or gap, for example, a number of symbols, TTIs, sub-frames, frames, etc.; a measurement frequency allocation, for example, the entire system bandwidth, part of the system bandwidth, the number of system carriers, etc.; a measurement type, for example a quality metric such as energy, SNR, SINR, RSRP, RSRQ, CQI, etc.; a measurement threshold, for example, a quantitative indicator of the configured quality metric); Kim Paragraph [0144, 0169, 0180-0194 and 0267] synchronization signals and reference signals in which RSRP measurements in which. A UE may select preferred best N beam indices (e.g., SS block indices). Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB. The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most 
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference signal received quality of the synchronous signal block, the downlink receiving beam comprising a downlink receiving beam with a best reference signal received quality of the synchronous signal block in the result reported through the measurement report; 
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference symbol received power of the channel state information reference signal block, the downlink receiving beam comprising a downlink receiving beam with best reference symbol received power of the channel state information reference signal block in the result reported through the measurement report; 
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference signal received quality of the channel state information reference signal block, the downlink receiving beam comprising a downlink receiving beam with a best reference signal received quality of the 

Regarding Claim 6 and 14, Deng in view of You and Kim disclose the method and user terminal according to Claim 4 and 12. Deng in view of You and Kim further disclose wherein the selecting the downlink receiving beam for random access according to the downlink receiving beam selecting rule comprises any one or a combination of: 
in the case that the downlink receiving beam selecting rule comprises the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference symbol received power of the synchronous signal block, the downlink receiving beam comprising a downlink receiving beam with best reference symbol received power of the synchronous signal block in the measurement result(s) measured by the user terminal (Deng Paragraph [0217 and 0242-0246] An mWTRU may select or determine an RA resource set based on an SCmB DL measurement or DL transmit beam. An RA resource set may be associated with an SCmB UL receive beam. An mWTRU may perform an RA procedure using the selected or determined RA resource set; The WTRU receives measurements reported by a small cell millimeter wave (mmW) evolved node B (eNB) as well as its own measurement that will be reported to the ScMB and selects a best DL beam and corresponding uplink beam and random access resource set for transmission of random access.
Paragraph [0126, 0208, 0273 and 0276-0277] The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. Each configuration may correspond to an 
in the case that the downlink receiving beam selecting rule comprises the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the 
in the case that the downlink receiving beam selecting rule comprises the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference symbol received power of the channel state information reference signal block, the downlink receiving beam comprising a downlink receiving beam with best reference symbol received power of the channel state information reference signal block in the measurement result(s) measured by the user terminal; 
in the case that the downlink receiving beam selecting rule comprises the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference signal received quality of the channel state information reference signal block, the downlink receiving beam comprising a downlink receiving beam with a best reference signal received quality of the channel state information reference signal block in the measurement result(s) measured by the user terminal.

Regarding Claim 7 and 15, Deng in view of You and Kim disclose the method and user terminal according to Claim 4 and 12. Deng in view of You and Kim further disclose wherein the selecting the downlink receiving beam for random access according to the downlink receiving beam selecting rule comprises any one or a combination of: 
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report and the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference symbol received power of the synchronous signal block, the downlink receiving beam comprising a downlink receiving beam with best reference symbol received power of the synchronous signal block in the result reported through the measurement report and the measurement result(s) measured by the user terminal (Deng Paragraph [0217 and 0242-0246] An mWTRU may select or determine an RA resource set based on an SCmB DL measurement or DL transmit beam. An RA resource set may be associated with an SCmB UL receive beam. An mWTRU may perform an RA procedure using the selected or determined RA resource set; The WTRU receives measurements reported by a small cell millimeter wave (mmW) evolved node B (eNB) as well as its own measurement that will be reported to the ScMB and selects a best DL beam and corresponding uplink beam and random access resource set for transmission of random access.
Paragraph [0126, 0208, 0273 and 0276-0277] The SCmB may provide, and the mWTRU may receive, one or more measurement configurations. Each configuration may correspond to an SCmB downlink measurement beam and associated measurement parameters of a measurement object, which may completely define the mmW beam reference signal, mmW reference resource 
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report and the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink 
in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report and the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference symbol received power of the channel state information reference signal block, the downlink receiving beam comprising a downlink receiving beam with best reference symbol received power of the channel state information reference signal block in the result reported through the measurement report and the measurement result(s) measured by the user terminal;
 in the case that the downlink receiving beam selecting rule comprises the result reported through the measurement report and the measurement result(s) measured by the user terminal, selecting the beam with the best signal quality in the configured downlink receiving beam(s), and in the case that the type of the measurement result to compare the signal quality in the downlink receiving beam selecting rule comprises the reference signal received quality of the channel state information reference signal block, the downlink receiving beam comprising a downlink receiving beam with a best reference signal received quality of the channel state information reference signal block in the result reported through the measurement report and the measurement result(s) measured by the user terminal.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of You as applied to claim 1 and 9 above, and further in view of Vivo “Clarification on the PRACH resource selection of multiple beams”, R2-1707081, previously cited in the IDS.

Regarding Claim 19 and 20, Deng in view of You disclose the method and user terminal of Claim 1 and 9. Deng in view of You fail to explicitly disclose wherein in the case that two downlink receiving beams are selected, the determining the uplink random access resource according to the downlink receiving beam and sending the random access signal on the uplink random access resource comprises any one of: selecting a latest random access resource from all uplink random access resources corresponding to the selected downlink receiving beams to start to send a random access signal; selecting all detected downlink receiving beams from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to all the detected downlink receiving beams to start to send a random access signal; selecting a first detected downlink receiving beam from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the first detected downlink receiving beam to start to send a random access signal; selecting, for a Random Access Channel (RACH) procedure of sending repetitive Physical Random Access Channels (PRACHs), the downlink receiving beam with a shortest repetition time interval from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; selecting, for a RACH procedure of sending repetitive PRACHs, the downlink receiving beam with a shortest total PRACH transmitting time length from the selected downlink receiving beams, and selecting a 
However, Vivo more specifically teaches wherein in the case that two downlink receiving beams are selected, the determining the uplink random access resource according to the downlink receiving beam and sending the random access signal on the uplink random access resource comprises any one of: selecting a latest random access resource from all uplink random access resources corresponding to the selected downlink receiving beams to start to send a random access signal (Section 2.1 Page 1-3 Solution 2 PRACH configurations from all configured beams and the latest PRACH resource is used for preamble transmission);  
selecting all detected downlink receiving beams from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to all the detected downlink receiving beams to start to send a random access 
selecting a first detected downlink receiving beam from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the first detected downlink receiving beam to start to send a random access signal (Section 2.1 Page 1-3 Solution 2 PRACH configurations from all configured beams and the latest PRACH resource is used for preamble transmission); 
selecting, for a Random Access Channel (RACH) procedure of sending repetitive Physical Random Access Channels (PRACHs), the downlink receiving beam with a shortest repetition time interval from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; selecting, for a RACH procedure of sending repetitive PRACHs, the downlink receiving beam with a shortest total PRACH transmitting time length from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; for a RACH procedure of sending repetitive PRACHs, selecting all detected downlink receiving beams from the selected downlink receiving beams, and further selecting the downlink receiving beam with a shortest repetition time interval from the detected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; and for a RACH procedure of sending repetitive PRACHs, selecting all detected downlink receiving beams from the selected downlink receiving beams, and further selecting the downlink receiving beam with a shortest total PRACH 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng in view of You with the teaching of Vivo. Vivo provides an solution for beam selection and PRACH resource selection for a target cell during a handover providing a suitable beam for accessing the target cell. In which the latest available subframe containing PRACH resource from the determined PRACH configurations is used for preamble transmissions (Vivo Section 1-3).

Regarding Claim 21, Deng in view of You disclose the user terminal and non-transitory computer readable storage medium of Claim 20 or 18. Deng in view of You briefly discloses wherein the determining the uplink random access resource according to the downlink receiving beam and sending the random access signal on the uplink random access resource comprises: in the case that one downlink receiving beam is selected, selecting a latest random access resource from random access resources corresponding to the downlink receiving beam to start to send a random access signal (Deng Paragraph [0217 and 0242-0246] An mWTRU may select or determine an RA resource set based on an SCmB DL measurement or DL transmit beam. An RA resource set may be associated with an SCmB UL receive beam. An mWTRU may perform an RA procedure using the selected or determined RA resource set; The WTRU receives measurements reported by a small cell millimeter wave (mmW) evolved node B (eNB) as well as its own measurement that will be reported to the ScMB and selects a best DL beam and corresponding uplink beam and random access resource set for transmission of random access.

Deng in view of You fail to explicitly disclose wherein a random access method program is stored in the computer-readable storage medium, and the random access method program is executed by a processor to, in the case that two downlink receiving beams are selected, perform at least one of: selecting a downlink receiving beam for random access according to a downlink receiving beam selecting rule; determining an uplink random access resource according to the downlink receiving beam, and sending a random access signal on the uplink random access resource; wherein the random access method program is executed by the processor to perform: 
However, Vivo more specifically teaches wherein a random access method program is stored in the computer-readable storage medium, and the random access method program is executed by a processor to, in the case that two downlink receiving beams are selected, perform at least one of: selecting a downlink receiving beam for random access according to a downlink receiving beam selecting rule; determining an uplink random access resource according to the downlink receiving beam, and sending a random access signal on the uplink random access resource (Vivo Section 1 The UE selects a suitable beam , it is implicit that the beam is selected according to a certain criteria/rule; Section 2.1 Page 1-2 only one beam is selected ; and the latest PRACH resource is used for preamble transmission); 
wherein the random access method program is executed by the processor to perform: perform any one of: selecting a latest random access resource from all uplink random access resources corresponding to the selected downlink receiving beams to start to send a random access signal (Section 2.1 Page 1-3 Solution 2 PRACH configurations from all configured beams and the latest PRACH resource is used for preamble transmission); 
selecting all detected downlink receiving beams from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to all the detected downlink receiving beams to start to send a random access signal (Section 2.1 Page 1-3 Solution 2 PRACH configurations from all configured beams and the latest PRACH resource is used for preamble transmission); 

selecting, for a Random Access Channel (RACH) procedure of sending repetitive Physical Random Access Channels (PRACHs), the downlink receiving beam with a shortest repetition time interval from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; selecting, for a RACH procedure of sending repetitive PRACHs, the downlink receiving beam with a shortest total PRACH transmitting time length from the selected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; for a RACH procedure of sending repetitive PRACHs, selecting all detected downlink receiving beams from the selected downlink receiving beams, and further selecting the downlink receiving beam with a shortest repetition time interval from the detected downlink receiving beams, and selecting a latest random access resource from all uplink random access resources corresponding to the downlink receiving beam to start to send a random access signal; and for a RACH procedure of sending repetitive PRACHs, selecting all detected downlink receiving beams from the selected downlink receiving beams, and further selecting the downlink receiving beam with a shortest total PRACH transmitting time length from the detected downlink receiving beams, and selecting a latest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng with the teaching of Vivo. Vivo provides an solution for beam selection and PRACH resource selection for a target cell during a handover providing a suitable beam for accessing the target cell. In which the latest available subframe containing PRACH resource from the determined PRACH configurations is used for preamble transmissions (Vivo Section 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Islam et al. U.S. Patent Application Publication 2018/0176948 – Uplink Transmission Parameter Selection for Random Access Initial Message Transmission and Retransmission

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414